Citation Nr: 0911880	
Decision Date: 03/31/09    Archive Date: 04/08/09

DOCKET NO.  07-00 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for the cause of the 
Veteran's death to include as due to exposure to herbicides.

2. Entitlement to VA death pension benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1962 to June 
1988.  The appellant is the Veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in April 2006 of the Waco, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In April 2007, the appellant withdrew her claim for accrued 
benefits.  In February 2009, she withdrew her request for a 
hearing before the Board.  

The claim of service connection for the cause of the 
Veterans' death is REMANDED to the RO via the Appeals 
Management Center in Washington, DC. 



FINDINGS OF FACT

1. For the first 12-month annualized year, following the 
Veteran's death in June 2005, in which the appellant paid the 
Veteran's final medical expenses and funeral costs, although 
her income was not in excess of the maximum annual pension 
rate, it was reasonable that some part of her estate with a 
net worth of $152,700.00 be consumed for her maintenance.

2. For the second 12-month annualized year and thereafter, 
the appellant's income exceeds the maximum annual rate for 
payment of death pension to a surviving spouse with no 
dependent.



CONCLUSION OF LAW

The requirements for death pension benefits have not been 
met.  38 U.S.C.A. §§1541, 1543, 5107(b) (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.271, 3.272, 3.274, 3.275 (2008).


Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103 and 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  The five elements are: 1) Veteran status; 
2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice, as required by 38 U.S.C.A § 5103(a) must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO.

The RO provided the appellant pre-adjudication and post-
adjudication VCAA notice by letters, dated in October 2005 
and in July 2006.  The appellant was notified of the evidence 
needed to substantiate the claim for death pension, namely, 
evidence indicating her income did not exceed certain income 
requirements.  She was notified that VA would obtain VA 
records and records of other Federal agencies and that she 
could submit other records not in the custody of a Federal 
agency or with her authorization VA would obtain any non-
Federal records on her behalf.  The notice included the 
provisions for the effective date of a claim and for the 
degree of disability assignable.   

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (notice of the elements of the claim).  

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided substantial content-complying VCAA notice the 
claim was readjudicated as evidenced by the supplemental 
statement of the case, dated in September 2008.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured 
by adequate VCAA notice and subsequent readjudication without 
resorting to prejudicial error analysis.).



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained the appellant's 
financial information.  As the appellant has not identified 
any additional evidence pertinent to her claim, not already 
of record, and as there are no additional records to obtain, 
the Board concludes that no further assistance to the 
appellant in developing the facts pertinent to the claim is 
required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Death Pension

Legal Criteria

A surviving spouse of a Veteran of a period of war is 
entitled to receive VA pension, at a rate to be adjusted 
according to the amount of her income.  38 U.S.C.A. § 1541.

Basic entitlement to such pension exists if, among other 
things, the claimant's income is not in excess of the maximum 
annual pension rate (MAPR) specified in 38 U.S.C.A. § 1521, 
1542; 38 C.F.R. § 3.23.  

For the purpose of determining initial entitlement, the 
monthly rate of pension shall be computed by reducing the 
applicable maximum pension rate by the countable income on 
the effective date of entitlement and dividing the remainder 
by 12.  38 C.F.R. § 3.273(a).

Payments of any kind from any source shall be counted as 
income during the 12-month annualization period in which 
received, unless specifically excluded under § 3.272.  38 
C.F.R. § 3.271(a).  

Unreimbursed medical expenses will be excluded from the 
amount of an individual's annual income when such expenses 
are paid during the 12-month annualization period.  38 C.F.R. 
§ 3.272(g). 

Unreimbursed expenses associated with the Veteran's last 
illnesses and burials paid during the calendar year following 
the death may be deducted from the 12-month annualization 
period in which they were paid or from any 12-month 
annualization period which begins during the calendar year of 
death, whichever is the claimant's advantage.  Otherwise, the 
expenses are deductible only for the 12-month annualization 
period in which the expenses were paid.  38 C.F.R. § 
3.272(h).

Pension will be denied or discontinued when the corpus of 
estate is such that under all the circumstances, including 
consideration of annual income, it is reasonable that some 
part of it be consumed for the surviving spouse's 
maintenance.  38 U.S.C.A. § 1543(a)(1); 38 C.F.R. § 3.274(c).  
The terms "corpus of estate" and "net worth" are 
interchangeable, and mean the market value, less mortgages or 
other encumbrances, of all real and personal property owned 
by the appellant, except the appellant's dwelling (single 
family unit), including a reasonable lot area, and personal 
effects suitable to and consistent with the appellant's 
reasonable mode of life.  38 C.F.R. § 3.275(b).

In determining whether the estate should be used for the 
appellant's maintenance, factors to be considered include: 
whether the property can be readily converted into cash at no 
substantial sacrifice; life expectancy; the number of 
dependents; and, the potential rate of depletion, including 
spending due to unusual medical expenses.  38 C.F.R. § 
3.275(d).

Evidence and Analysis

The Veteran and appellant were married in 1988 and the 
Veteran died in June 2005. 

In September 2005, the appellant filed a claim for death 
pension benefits.  She indicated that her monthly Social 
Security was $1,253.00 ($15,036.00 a year ) and annual 
dividends and interest were $2,200.00 (in 2004 and 
nondistributed).  She also reported that she had stocks, 
bonds, bank deposits and IRAs for a net worth $152,700.00.

In her financial statement, dated in March 2007, the 
appellant indicated that in 2005 she paid $3,791.28 for the 
Veteran's medical expenses and funeral expenses of $4,584.50 
and $2,386.04.  

The appellant also reported monthly expenses for insurance, 
taxes, vehicle registration, utilities, tithing, food, 
grooming, veterinarian costs, transportation, entertainment, 
dues and donations, and clothing, none of which is excludable 
for her monthly income.  She did report $200.00 a month for a 
massage with a chiropractor and an expectation of $8,000 a 
year for dental work, neither of which is shown to be an 
unreimbursed medical expense. 

Basic entitlement to death pension exists if, among other 
things, the appellant's income is not in excess of the 
maximum annual pension rate.  38 U.S.C.A. § 1541.  The 
maximum annual pension rate is published in Appendix B of VA 
Manual M21-1 (M21-1) and is to be given the same force and 
effect as if published in VA regulations.  38 C.F.R. § 3.21.  



The maximum annual pension rate is adjusted from year to 
year.  The appellant's claim was received in September 2005.  
Effective in December 2004, the income limit for a spouse 
without a dependent was $6,814.  Successive years are as 
follows: effective in December 2005, $7,094; effective in 
December 2006, $7,329; effective in December 2007, $7,498; 
and effective in December 2008, $7,933.

Income from Social Security Administration (SSA) benefits is 
not specifically excluded under 38 C.F.R. § 3.272, and 
therefore is included as countable income. 

The appellant has monthly income of $1,253.00, which when 
annualized is $15,036.00.  In the first 12-month annualized 
year following the Veteran's death in 2005 the appellant paid 
the expenses of the Veteran's final illness ($3,791.28) as 
well as the funeral costs ($4,584.50 and $2,386.04) for a 
total of $10,761.82, which under 38 C.F.R. § 38 C.F.R. 
§ 3.272(h) are excluded from the appellant's income 
($15,036.00 - $10, 761.28 = $ 4,274.72).  

Although $4,274.72 is less than $6,814 the maximum annual 
pension rate, effective in December 2004, for a spouse 
without a dependent, under 38 U.S.C.A. § 1543, pension will 
be denied when it is reasonable that some part of her estate, 
in this case, the estate has a net worth of $152,700.00, be 
consumed for her maintenance. 

In determining whether the estate should be used for the 
appellant's maintenance, factors to be considered include: 
whether the property can be readily converted into cash at no 
substantial sacrifice; life expectancy; the number of 
dependents; and, the potential rate of depletion, including 
spending due to unusual medical expenses. 38 C.F.R. § 
3.275(d).



As the first 12-month annualization year was the only year 
that the appellant's annual income was less than the maximum 
annual pension rate, as the appellant's assets of stocks, 
bonds, bank deposits and IRAs could be readily converted into 
cash at no substantial sacrifice, as the appellant had no 
dependent, as the potential rate of depletion on a one year 
basis on the corpus of estate was not high, and as spending 
for unusual and unreimbursed medical expenses had not been 
shown, it is reasonable that some part of her estate, in this 
case, the estate had a net worth of $152,700.00, be consumed 
for her maintenance for the first 12-month annualization year 
following the Veteran's death in June 2005, and under these 
circumstances, death pension under 38 U.S.C.A. § 1543 must be 
denied. 

As for the second 12-month annualization year and thereafter, 
the appellant's 
annualized income of $15,036.00 exceeds $7,094 (effective in 
December 2005), $7,329 (effective in December 2006), $7,498 
(effective in December 2007), and $7,933 (effective in 
December 2008 and currently).  As the appellant's income is 
in excess of the maximum annual pension rate for these years, 
death pension is not payable under 38 U.S.C.A. § 1541 and 
there is no need to address the appellant's net worth for 
this succeeding years under 38 U.S.C.A. § 1543. 


ORDER

Death pension benefits are denied.  


REMAND

The appellant claims the Veteran had cancer of the neck, 
throat and tongue due to herbicide exposure during service in 
Vietnam.  His DD-214 Form shows he served in Vietnam.  

According to the death certificate, the Veteran died in June 
2005 at the age of 66; the immediate cause of death was 
squamous cell carcinoma of the tongue.  

Records from Texas Tech University Health Sciences Center 
show that in May 2004 and in September 2004 the Veteran had a 
diagnosis of laryngeal cancer.  As cancer of the larynx is 
among the presumptive diseases due to exposure to herbicides 
under 38 C.F.R. § 3.309(e), further development is needed 
under the duty to assist. 

Accordingly, the case is REMANDED for the following action:

1. Ask the appellant to submit the 
Veteran's terminal records from Covenant 
Hospital in Plainview, Texas or ask her 
for authorization to obtain the records on 
her behalf.

2. Ask the appellant to submit records 
from Texas Tech University Health Sciences 
Center, Lubbock, Texas, pertaining to the 
diagnosis of laryngeal cancer, or ask her 
for authorization to obtain the records on 
her behalf.

3. Following completion of the above, 
adjudicate the claim of service connection 
for the cause of death.  If the benefit 
sought remains denied, furnish the 
appellant and her representative a 
supplemental statement of the case and 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


